Exhibit 10

FISERV, INC.

 

STOCK OPTION PLAN

(as amended and restated as of February 11, 2003)

 

Section 1.  Purpose.  The purpose of the Fiserv, Inc. Stock Option Plan (the
“Plan”) is to promote the interest of Fiserv, Inc. (the “Company”) and its
Subsidiaries (the Company and each such Subsidiary being herein each referred to
as a “Fiserv Group Company”) by (a) providing an incentive to employees, and to
directors who are not employees, of the Fiserv Group Companies which will
attract, retain and motivate persons who are able to make important
contributions to the Company’s growth, profitability and long-term success, and
(b) furthering the identity of interests of the Optionees with those of the
Company’s shareholders through stock ownership opportunities. Options to be
issued under the Plan may be “incentive stock options” as defined in Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), or “non-qualified
stock options” (“NQSOs”), which do not qualify as “incentive stock options”
(“ISOs”), but the Company makes no representation or warranty as to the
qualification of any Option as an incentive stock option under the Code.

 

Section 2.  Definitions.  For purposes of this Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.

 

2.1    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

 

2.2    “Beneficial Owner” shall mean a Person who owns any securities and meets
the criteria in any one of the following paragraphs:

 

(i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of the Company’s Shareholder Rights Agreement, dated as of February
24, 1998, between the Company and Equiserve Limited Partnership, as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;

 

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause (ii)
as a result of an agreement, arrangement or understanding to vote such security
if the agreement, arrangement or

 

1



--------------------------------------------------------------------------------

 

understanding: (A) arises solely from a revocable proxy or consent given to such
Person in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable rules and regulations under the Act and
(B) is not also then reportable on Schedule 13D under the Act (or any comparable
or successor report); or

 

(iii)  which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has had
any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in clause
(ii) above) or disposing of any voting securities of the Company.

 

2.3    “Board of Directors” shall mean the Board of Directors of the Company.

 

2.4    “Change in Control of the Company” shall be deemed to have occurred if an
event set forth in any one of the following paragraphs shall have occurred:

 

(i)  any Person (other than (A) a Fiserv Group Company, (B) a trustee or other
fiduciary holding securities under any employee benefit plan of a Fiserv Group
Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, (D) a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”) or (E) unless otherwise
determined by the Board of Directors or the Committee, a Person which has
acquired Common Stock in the ordinary course of business for investment purposes
only and not with the purpose or effect of changing or influencing the control
of the Company, or in connection with or as a participant in any transaction
having such purpose or effect (“Investment Intent”), as demonstrated by the
filing by such Person of a statement on Schedule 13G (including amendments
thereto) pursuant to Regulation 13D under the Exchange Act, as long as such
Person continues to hold such Common Stock with an Investment Intent) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates pursuant to
express authorization by the Board that refers to this exception) representing
20% or more of either the then outstanding shares of Common Stock of the Company
or the combined voting power of the Company’s then outstanding voting
securities; or

 

(ii)  the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on
February 11, 2003 constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on February 11, 2003,
or whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or

 

2



--------------------------------------------------------------------------------

 

share exchange involving the Company (or any direct or indirect Subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds ( 2/3) of the then Continuing Directors and are thereafter
elected as directors by shareholders of the Company at a meeting of shareholders
held following consummation of such merger, consolidation, or share exchange;
and, provided further, that in the event the failure of any such persons
appointed to the Board to be Continuing Directors results in a Change in Control
of the Company, the subsequent qualification of such persons as Continuing
Directors shall not alter the fact that a Change in Control of the Company
occurred; or

 

(iii)  the shareholders of the Company approve a merger, consolidation or share
exchange of the Company with any other corporation or approve the issuance of
voting securities of the Company in connection with a merger, consolidation or
share exchange of the Company (or any direct or indirect Subsidiary of the
Company) pursuant to applicable stock exchange requirements, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its Affiliates after February 11, 2003, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the Company or the
combined voting power of the Company’s then outstanding voting securities; or

 

(iv)  the shareholders of the Company approve of a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.

 

3



--------------------------------------------------------------------------------

 

2.5    “Committee” shall mean the committee of the Board of Directors referred
to in Section 5 hereof.

 

2.6    “Common Stock” shall mean the Common Stock, $.01 par value, of the
Company.

 

2.7    “Non-Employee Director” shall mean a non-employee director, as defined in
Rule 16b-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which
currently defines a non-employee director as a director who (i) is not currently
an officer or otherwise employed by the Company, or a parent or subsidiary of
the Company, (ii) does not receive compensation for consulting services or in
any other capacity from the Company or its subsidiaries in excess of $60,000 in
any one year, and (iii) does not possess an interest in and is not engaged in
business relationships required to be reported under Items 404(a) or 404(b) of
Regulation S-K promulgated under the Exchange Act.

 

2.8    “Option” shall mean any option granted to a person pursuant to this Plan.

 

2.9    “Optionee” shall mean a person to whom an Option is granted under this
Plan.

 

2.10    “Parent” shall mean a “parent corporation” as defined in Section 424(e)
of the Code.

 

2.11    “Person” shall mean any individual, firm, partnership, corporation or
other entity, including any successor (by merger or otherwise) of such entity,
or a group of any of the foregoing acting in concert.

 

2.12    “Subsidiary” shall mean a “subsidiary corporation”, as defined in
Section 424(f) of the Code, of the Company.

 

Section 3.    Eligible Optionees.

 

3.1    Options may be granted hereunder to any employee of any Fiserv Group
Company and to any Non-Employee Director. The Committee shall have the sole
authority to select employees and the Board of Directors will have the sole
authority to select Non-Employee Directors to whom Options are to be granted
hereunder.

 

Section 4.    Common Stock Subject to the Plan; Special Limitations.

 

4.1    The total number of shares of Common Stock for which Options may be
granted under this Plan shall not exceed in the aggregate 8,667,755 shares of
Common Stock. The total number of shares of Common Stock for which Options may
be granted under this Plan in any one fiscal year of the Company to any one
person shall not exceed in the aggregate 675,000 shares of Common Stock.

 

4.2    The shares of Common Stock that may be subject to Options granted under
this Plan may be either authorized and unissued shares or shares reacquired at
any time and now or hereafter held as treasury stock as the Board of Directors
may determine. In the event that any outstanding Option expires or is cancelled
or terminated for any

 

 

4



--------------------------------------------------------------------------------

reason, the shares allocable to the unexercised portion of such Option may again
be subject to an Option granted under this Plan.

 

Section 5.    Administration of the Plan.

 

5.1    The Plan shall be administered by a committee of the Board of Directors
(the “Committee”) and shall consist of not less than two directors. All members
of the Committee shall be both Non-Employee Directors and “outside directors”
within the meaning of Section 162(m) of the Code. The Committee shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. A majority of the members of the Committee shall constitute a quorum,
and the acts of a majority of the members present at any meeting at which a
quorum is present and the acts approved in writing by all members without a
meeting shall be the acts of the Committee.

 

5.2    The Committee (the Board of Directors with respect to grants to
Non-Employee Directors) shall have the sole authority and discretion to grant
Options under this Plan and to determine the terms and conditions of any such
Option, including, without limitation, the sole authority and discretion (i) to
select the persons who are to be granted Options hereunder, (ii) to determine
the times when Options shall be granted, (iii) to determine whether an Option
granted to an employee will be an ISO or a NQSO, (iv) to establish the number of
shares of Common Stock that may be issued under each Option and to establish the
option price therefor, (v) to determine the term of each Option, (vi) to
determine the time and the conditions subject to which Options may be exercised
in whole or in part, (vii) to determine the form of consideration that may be
used to purchase shares of Common Stock upon exercise of any Option (including
the circumstances under which the Company’s issued and outstanding shares of
Common Stock may be used by an Optionee to exercise an Option), (viii) to
determine whether to restrict the sale or other disposition of the shares of
Common Stock acquired upon the exercise of an option (including the
circumstances under which shares of Common Stock acquired upon exercise of any
Option may be subject to repurchase by the Company) and, if so, whether to waive
any such restriction, (ix) to accelerate the time when outstanding Options may
be exercised, (x) to determine the amount, if any, necessary to satisfy any
Fiserv Group Company’s obligation to withhold taxes or other amounts, (xi) to
determine the fair market value of a share of Common Stock, (xii) with the
consent of the Optionee, to cancel or modify an Option, provided, however, that
such Option as modified would be permitted to be granted on the date of such
modification under the terms of the Plan, and (xiii) to establish any other
terms and conditions applicable to any Option and to make all other
determinations relating to the Plan and Options not inconsistent with the
provisions of this Plan.

 

5.3    The Committee shall be authorized to interpret the Plan and may, from
time to time, adopt such rules and regulations, not inconsistent with the
provisions of the Plan, as it may deem advisable to carry out the purpose of
this Plan.

 

5.4    The interpretation and construction by the Committee of any provision of
the Plan, any Option granted hereunder or any option agreement evidencing any
such Option shall be final and conclusive upon all parties. Any controversy or
claim arising out of

 

 

5



--------------------------------------------------------------------------------

or relating to the Plan or any Option shall be determined unilaterally by the
Committee, whose determination shall be final and conclusive upon all parties.

 

5.5    Members of the Committee may vote on any matter affecting the
administration of the Plan or any agreement or the granting of Options under the
Plan.

 

5.6    All expenses and liabilities incurred by the Board of Directors (or the
Committee) in the administration of the Plan shall be borne by the Company. The
Board of Directors (or the Committee) may employ attorneys, consultants,
accountants or other persons in connection with the administration of the Plan.
The Company and its officers and directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons. No member or former member
of the Board of Directors (or the Committee) shall be liable for any action,
determination or interpretation taken or made in good faith with respect to the
Plan or any Option or agreement hereunder.

 

Section 6.    Terms and Conditions of Options.

 

Subject to the Plan, the terms and conditions of each Option granted under the
Plan shall be specified by the Committee (the Board of Directors with respect to
grants to Non-Employee Directors) and shall be set forth in an option agreement
between the Company and the Optionee in such form as the Committee shall
approve. The terms and conditions of any Option granted hereunder need not be
identical to those of any other Option granted hereunder.

 

The terms and conditions of each Option shall include the following:

 

6.1    The option price shall be fixed by the Committee, provided, however, that
in the case of an ISO, the option price may not be less than the fair market
value of the shares of Common Stock subject to the Option on the date the Option
is granted, and provided, further, however, that if at the time an ISO is
granted, the Optionee owns (or is deemed to own under Section 424(d) of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, any of its Subsidiaries or a Parent, the option
price of such ISO shall not be less than 110% of the fair market value of the
Common Stock subject to such ISO on the date of grant. In addition, with respect
to at least 95% of the number of shares of Common Stock for which Options may be
granted under this Plan as of February 14, 2000, the option price may not be
less than the fair market value of the shares of Common Stock subject to the
Option on the date the Option is granted.

 

6.2    Options shall not be transferable otherwise than by will or the laws of
descent and distributions, and during an Optionee’s lifetime, an option shall be
exercisable only by the Optionee or the Optionee’s legal guardian.

 

6.3    The Committee shall fix the term of all Options granted pursuant to the
Plan (including the date on which such Option shall expire and the conditions
under which it terminates earlier), provided, however, that the term of an ISO
may not exceed ten years from the date such Option is granted, and provided,
further, however, that if at the time an ISO is granted, the Optionee owns (or
is deemed to own under Section 424(d) of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
any of its Subsidiaries or a Parent, the

 

 

6



--------------------------------------------------------------------------------

term of such ISO may not exceed five years from the date of grant. Each Option
shall be exercisable in such amount or amounts, under such conditions, and at
such times or intervals or in such installments as shall be determined by the
Committee. The Committee may, in its sole discretion, establish a vesting
provision for any Option relating to the time or the circumstances when the
Option may be exercised by the Optionee.

 

6.4    Payment of the option price of an Option may be made in cash, with shares
of Common Stock held by the Optionee for more than six months prior to payment
or otherwise in accordance with law as the Committee may determine from time to
time. In the event that any Fiserv Group Company is required to withhold any
Federal, state or local taxes or other amounts in respect of any income realized
by the Optionee in respect of an Option granted hereunder, in respect of any
shares acquired pursuant to the exercise of an Option or in respect of the
disposition of an Option or any shares acquired pursuant to the exercise of an
Option, the Company may deduct (or require the Fiserv Group Company to deduct)
from any payments of any kind otherwise due to such Optionee cash or with the
consent of the Committee (in the stock option contract or otherwise) shares of
the Company’s Common Stock the aggregate amount of such Federal, state or local
taxes and other amounts required to be so withheld. Alternatively, the Company
may require such Optionee to pay to the Company in cash, promptly on demand, or
make other arrangements satisfactory to the Company regarding payment to the
Company of, the aggregate amount of any such taxes and other amounts.

 

6.5    The aggregate fair market value (determined at the time the Option is
granted) of the shares of Common Stock for which an eligible employee may be
granted ISOs under the Plan or any other plan of the Company, any of its
Subsidiaries or a Parent which are exercisable for the first time by such
employee during any calendar year shall not exceed $100,000. Such limitation
shall be applied by taking ISOs into account in the order in which they were
granted. Any Option (or portion thereof) granted in excess of such amount shall
be treated as an NQSO.

 

6.6    In no case may a fraction of a share be exercised or acquired pursuant to
the Plan.

 

6.7    Without prior approval of the Company’s shareholders, Options issued
under this Plan will not be repriced, replaced or regranted through cancellation
or by lowering the option price of a previously granted Option.

 

Section 7.    Effect of Changes in Capitalization or Change of Control.

 

7.1    Changes in Stock. If the outstanding shares of Common Stock are increased
or decreased or changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in those shares effected without receipt of consideration
by the Company occurring after the date an Option is granted, a proportionate
and appropriate adjustment will be made by the Company in the number and kind of
shares subject to the Option, so that the proportionate interest of the Optionee
immediately following that, to the extent

 

 

7



--------------------------------------------------------------------------------

 

practicable, will be the same as immediately prior to that event. Any such
adjustment in the Option will not change the total exercisable price with
respect to shares subject to the unexercisable portion of the Option but will
include a corresponding proportionate adjustment in the exercise price per
share. In the event of any distribution to the Company’s shareholders of
securities of any other entity or other assets (other than dividends payable in
cash or stock of the Company) without receipt of consideration by the Company,
the Company, in the manner the Board of Directors or the Committee deems
appropriate, will adjust (i) the number and kind of shares subject to the Option
and/or (ii) the exercise price of the Option to reflect that distribution.

 

7.2    Reorganization in Which the Company is the Surviving Company.  Subject to
Subsection 7.3, if the Company is the surviving Company in any reorganization,
merger, or consolidation of the Company with one or more other companies or
other entities, each Option will pertain to and apply to the securities to which
a holder of the number of shares of stock subject to the Option would have been
entitled immediately following that reorganization, merger or consolidation,
with a corresponding proportionate adjustment of the exercise price per share so
that the aggregate exercise price after that event will be the same as the
aggregate exercise price of the shares remaining subject to the Option
immediately before that reorganization, merger, or consolidation.

 

7.3    Change of Control.  If a Change in Control of the Company occurs, the
Board of Directors may (i) make provisions for the continuation of each Option,
(ii) reach an agreement with the acquiring or surviving entity that the
acquiring or surviving entity will assume the obligation of the Company under
each Option, (iii) reach an agreement with the acquiring or surviving entity
that the acquiring or surviving entity will convert each Option into an option
of at least equal value, determined as of the date of the transaction, to
purchase stock of the acquiring or surviving entity, (iv) terminate all Options
outstanding under the Plan effective at the date of the applicable transaction
and, within 60 days after the date of the applicable transaction, make a cash
payment to each Optionee equal to the difference between the exercise price of
the Optionee’s Option and the fair market value, as of the date of the
applicable transaction, of the shares subject to the Option (all of which shall
be vested as of the date of the applicable transaction) or (v) vest all shares
subject to the Options and allow them to be immediately exercisable at least 30
days immediately prior to the date of the applicable transaction. The Board of
Directors must determine that any such modification in clause (i), (ii) or (iii)
above does not have a substantial adverse economic impact on the Optionee, as
determined at the time of the transaction.

 

7.4    Adjustments.  Adjustments required by this Section relating to the Common
Stock will be made by the Board of Directors, whose determination in that
respect will be final, binding and conclusive. No fractional shares of Common
Stock will be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share.

 

8



--------------------------------------------------------------------------------

 

Section 8.  Effect of the Plan on Employment Relationship.  Neither this Plan
nor any Option granted hereunder shall be construed as conferring upon any
Optionee any right to continue in the employ of any Fiserv Group Company or
limit in any respect any right of any Fiserv Group Company to terminate such
Optionee’s employment at any time without liability, or to continue as a
Non-Employee Director.

 

Section 9.  Amendment of the Plan.  The Board of Directors may amend or restate
the Plan from time to time as it deems desirable, provided, however, that,
without the approval of the holders of a majority of the shares of Common Stock
of the Company present, or represented, and entitled to vote at any meeting duly
held in accordance with the applicable laws of the State of Wisconsin, the Board
of Directors may not (a) increase the maximum number of shares of Common Stock
for which Options may be granted under this Plan (other than increases due to
adjustment in accordance with Section 7 hereof), (b) materially increase the
benefits accruing to participants under the Plan, (c) change the eligibility
requirements to receive Options hereunder or (d) make any change for which
applicable law requires shareholder approval.

 

Section 10.  Termination of the Plan.  The Board of Directors may terminate the
Plan at any time. No Option may be granted hereunder after termination of the
Plan. No ISO may be granted under the Plan more than ten years after the date on
which the Plan was adopted. The termination or amendment of the Plan shall not
alter or impair any rights or obligations under any Option theretofore granted
under the Plan, without the consent of the Optionee.

 

Section 11.  Effective Date of the Plan.  This Plan (and as amended or restated
from time to time) will become effective on the date on which it is approved by
the Board of Directors. This Plan if amended or restated in any material respect
is subject to approval by the holders of the majority of the shares of Common
Stock of the Company present, or represented, and entitled to vote at the next
meeting duly held in accordance with the applicable laws of the State of
Wisconsin. No Option granted hereunder may be exercised prior to such approval,
provided, however, that the date of grant of any Option shall be determined as
if the Plan had not been subject to such approval. Notwithstanding the
foregoing, if any material amendment or restatement is not approved by a vote of
shareholders within 12 months after it is adopted by the Board of Directors, the
amendment or restatement, as the case may be, shall be null and void, the Plan
as in effect prior to such amendment or restatement, as the case may be, shall
continue in full force and effect and any Options granted pursuant to such
amendment or restatement, as the case may be, shall terminate.

 

Section 12.  Governing Law.  This Plan, the Options and all related matters
shall be governed by, and construed in accordance with, the laws of the State of
Wisconsin, without regard to choice of law provisions. Neither the Plan nor any
agreement pursuant to the Plan shall be construed or interpreted with any
presumption against any Fiserv Group Company by reason of the Fiserv Group
Company having drafted or adopted the Plan or agreement. The invalidity,
illegality or unenforceability of any provision in the Plan or in any agreement
pursuant to the Plan shall not affect the validity, legality or enforceability
of any other provision, all of which shall be valid, legal and enforceable to
the fullest extent permitted by applicable law.

 

Board of Directors approved: February 11, 2003

 

9